                             2:18-cv-02308-CSB-EIL # 28       Page 1 of 5
                                                                                                        E-FILED
                                                                 Wednesday, 03 February, 2021 12:21:48 PM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION
CHERYLYNN BARNHILL,                           )
                                              )
                Plaintiff,                    )
                                              )
        vs.                                   )               No.: 2:18-cv-2308
                                              )
U-HAUL CO. OF ILLINOIS, INC.,                 )
                                              )
                Defendant.                    )

                 MOTION TO ENFORCE ARBITRATION DECISION AND
                           FOR SUMMARY JUDGMENT

        NOW COMES the Defendant, U-HAUL CO. OF ILLINOIS, INC., by and through its

attorneys, SANCHEZ DANIELS & HOFFMAN LLP, and for its Motion to Enforce Arbitration

Decision and for Summary Judgment, states as follows:


I.      INTRODUCTION

        Pursuant to the arbitration agreement between the parties, this case was compelled to

arbitration. Thereafter, summary judgment was awarded in favor of Defendant and against

Plaintiff by the Arbitrator due to the untimeliness of Plaintiff’s claim. Likewise, this Court should

enforce the Arbitrator’s decision and enter summary judgment in favor of the Defendant and

against Plaintiff.


II.     STATEMENT OF UNDISPUTED FACTS

        1.      On May 3, 2019, this Court granted Defendant’s motion to compel arbitration.

(ECF No. 17.)

        2.      On or about June 22, 2020, Plaintiff submitted her notice to demand arbitration. (A

copy of the Demand for Arbitration is attached as Exhibit A.)
                         2:18-cv-02308-CSB-EIL # 28            Page 2 of 5




       3.      On January 4, 2021, after being fully briefed by both parties and upon conference

hearing, Arbitrator Gilbert found that U-Haul made a sufficient showing that its motion to dismiss

was likely to dispose of the issues in the case. Furthermore, Arbitrator Gilbert noted that in treating

Defendant’s motion as one for summary judgment, U-Haul’s motion was granted and Plaintiff’s

demand for arbitration was dismissed with prejudice. (A copy of the Decision of Arbitrator Gilbert

is attached as Exhibit B.)


III.   ARGUMENT

       A.      Standard of Review.

       A motion for summary judgment will be granted where there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c).

A material fact is one that might affect the outcome of the suit. Insolia v. Philip Morris, Inc., 216

F.3d 596, 598–99 (7th Cir.2000). The moving party may meet its burden of showing an absence

of material facts by demonstrating “that there is an absence of evidence to support the non-moving

party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the moving party meets its

burden, the non-moving party then has the burden of presenting specific facts to show there is a

genuine issue of material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586–87 (1986). Where a proposed statement of fact is supported by the record and not

adequately rebutted, a court will accept that statement as true for purposes of summary judgment;

an adequate rebuttal requires a citation to specific support in the record. Drake v. Minnesota

Mining & Mfg. Co., 134 F.3d 878, 887 (7th Cir.1998). This Court must then determine whether

there is a need for trial—whether, in other words, there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may be reasonably resolved in favor of either

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

                                                  2
                         2:18-cv-02308-CSB-EIL # 28            Page 3 of 5




       B.      The Arbitrator’s Decision In Favor of U-Haul Should Be Enforced and
               Summary Judgment Entered In Favor of U-Haul and Against Plaintiff As
               There Are No Genuine Factual Issues To Be Resolved.

       In support of enforcement of arbitrator decisions, the Seventh Circuit has stated, “We have

no power to substitute our judgment for that of the arbitrator on the merits.” International

Association Of Machinists, Dist. No. 8 v. Campbell Soup Co., 406 F.2d 1223, 1227 (7th

Cir.1969), cert.   denied, 396     U.S.     820    (1969).     Furthermore,      “[j]udicial   review

of arbitration awards is extremely limited, and the merits of the arbitrator's decision will not be

reviewed.” United Steel, Paper & Forestry, Mfg., Energy, Allied Indus. And Serv. Workers Int'l

Union v. PPG Indus., Inc., No. 09-2306, 2012 WL 12876539, at *4 (C.D. Ill. Sept. 27, 2012), aff'd

sub nom. United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers

Int'l Union, AFL-CIO, CLC v. PPG Indus., Inc., 751 F.3d 580 (7th Cir. 2014), citing Prate

Installations, Inc. v. Chicago Regional Council of Carpenters, 607 F.3d 467, 470 (7th Cir. 2003)

(citations omitted). “The arbitrator ... is behind the driver's wheel of interpretation, not the court.

Great deference is paid to an arbitrator's construction and interpretation of an agreement.” Dexter

Axle Co. v. International Ass'n of Machinists & Aerospace Workers, Dist. 90, Lodge 1315, 418

F.3d 762, 768 (7th Cir. 2005). In fact, “[w]ith few exceptions, as long as the arbitrator does not

exceed this delegated authority, [the] award will be enforced.” Butler Mfg. Co. v. United

Steelworkers of America, AFL–CIO–CLC, 336 F.3d 629, 632 (7th Cir. 2003).

       Moreover, procedural questions arising out of the dispute and bearing on its final

disposition are not for the judge, but for the arbitrator to decide. It is presumed the arbitrator

should decide allegations of waiver and delay. See BG Group plc v. Republic of Argentina, 572

U.S. 25, 134 S.Ct. 1198, 1206–07, 188 L.Ed.2d 220 (2014); Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 85–86, 123 S.Ct. 588, 154 L.Ed.2d 491 (2002); Employers Ins. Co. of Wausau



                                                  3
                         2:18-cv-02308-CSB-EIL # 28            Page 4 of 5




v. Century Indem. Co., 443 F.3d 573, 577 (7th Cir.2006). Therefore, whether the Plaintiff’s notice

of arbitration was time-barred was a decision properly reserved for the arbitrator in this

case. Id. The Federal Court should not substitute its judgment as to the timeliness of the Plaintiff’s

claim for that of Arbitrator Gilbert. Id.

       Here, while Arbitrator Gilbert found that Plaintiff’s charge was timely, he found based on

the evidence that her demand for Arbitration was untimely. Hence, the Arbitrator granted

Defendant’s Motion to Dismiss Plaintiff’s Demand for Arbitration and dismissed Plaintiff demand

for arbitration with prejudice. As such, this Court enforce that decision and enter summary

judgment in favor of the Defendant and against Plaintiff in this case. Butler Mfg. Co., 336 F.3d at

632.

       WHEREFORE, Defendant, U-HAUL CO. OF ILLINOIS, INC., respectfully requests that

its motion be granted, that Summary Judgment be entered in favor of Defendant and against

Plaintiff, and for any further relief to which Defendant may be justly entitled.


                                               Respectfully submitted,


                                               By: /s/Heather D. Erickson
                                                       One of the Attorneys for Defendant,
                                                      U-HAUL CO. OF ILLINOIS, INC.

Heather D. Erickson (#6269711)
Meghan D. White (#6324839)
SANCHEZ DANIELS & HOFFMAN LLP
Attorneys for Defendant,
U-HAUL CO. OF ILLINOIS, INC.
333 West Wacker Drive, Suite 500
Chicago, Illinois 60606
T. (312) 641-1555
F: (312) 641-3004
E: herickson@sanchezdh.com
   mwhite@sanchezdh.com



                                                  4
                         2:18-cv-02308-CSB-EIL # 28             Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I certify that on February 3, 2021, the foregoing was electronically filed with the Clerk of

the Court using the CMECF System and a copy of the same was sent via electronic mail and

regular mail to Plaintiff and that this statement as set forth is true and correct.

                                       Ms. Cherylynn Barnhill
                                           P.O. Box 17324
                                        Urbana, Illinois 61803
                                      cherylmon33@yahoo.com
                                      cherylmon33@gmail.com


                                                        /s/Heather D. Erickson




                                                   5
